DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
The claims are objected to because of the following informalities: minor grammatical errors.
Delete the incorrect use of hyphens throughout the claims.  For example, change “stone trip mechanism” to --stone trip mechanism-- in claim 1, and change “trip sensor” to --trip sensor-- in claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 9, the specification as originally filed fails to support both the “plough body” of claim 9 and the “ground-engaging tool” of claim 8; i.e.; the “plough body” and “ground-engaging tool” are the same.  Claim 11 is similarly rejected.
	Regarding claim 13, the specification as originally filed fails to support an actuator that is both a “skimmer-actuator” of claim 13 and a “stone-trip-actuator” of claim 9.
	Regarding claim 14, the specification as originally filed fails to support an actuator that is both a “steering-actuator” of claim 14 and a “stone-trip-actuator” of claim 9.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 8-10, and 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the scope of the claimed invention is indefinite because it is unclear how the controller functionality of determining the location of the plough body is distinguishable from the location determining system functionality of providing location data of the plough (per claim 1).  Claim 8 is similarly rejected.
	Regarding claim 15, the scope of the claimed invention is indefinite because it is unclear if Applicant intends to recite a method or system, as both are recited and steps of operating an agricultural system are not recited.  Claim 16 is similarly rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lange et al. (US 2012/0237083 A1).
Lange et al. ‘083, as best viewed in Figs. 34A and 34B, discloses an agricultural system comprising:
regarding claim 1,
a plough (3400) comprising:
a plough body (3461, 3462);
5a stone trip mechanism (3464) that is configured to be tripped when the plough body encounters a stone or other obstruction; and
a trip sensor (2907) configured to provide trip data in response to the stone trip mechanism being tripped;
a location determining system (2906) associated with the plough, wherein the location 10determining system is configured to provide location data that is representative of a location of the plough; and
a controller (1000; para. 0076) that is configured to receive the trip data; and store location data provided by the location determining system as a trip 15location based on the trip data, wherein the trip location is a location of the plough at the time that the stone trip mechanism is tripped;
regarding claim 2,
wherein the stone trip mechanism (3464) is for applying a bias force to the plough body (3461, 3462) such that it is biased towards a working position;
regarding claim 3,
	wherein the trip sensor (2907) is configured to directly or indirectly monitor the position of the plough body (3461, 3462) and/or the speed with which the plough body leaves it's working position in order to provide the trip data (paras. 0235, 0236);
regarding claim 4,
wherein the controller (1000) is configured to:
determine a plough body (3461, 3462) location based on the trip location, wherein the plough body location represents the location of the plough body at the time that the stone trip mechanism (3464)is tripped; and
store the plough body location;
regarding claim 5,
wherein the controller (1000) is configured to:
determine if two trip locations are less than a threshold distance apart, and if they are then attribute a same stone-identifier to each of the two trip locations (i.e., via coordinates); and
regarding claim 6,
wherein the trip data comprises trip depth data, which represents the depth of the plough body during the trip (paras. 0221, 0233).

	Regarding claims 15 and 16, the structural limitations and method steps recited therein are taught by Lange et al. ‘083.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lange et al. (US 2012/0237083 A1) in view of Tiede et al. (US 6,041,582 A).
Regarding claim 7, Lange et al. ‘083, as best viewed in Figs. 34A and 34B, discloses an agricultural system comprising:
an agricultural implement (3400), the agricultural implement comprising:
an actuator (3464) configured to control operation of the agricultural implement;
5a location determining system (2906) associated with the agricultural implement (3400)46, wherein the location determining system is configured to provide implement location data that is representative of a current location of the agricultural implement; and
a controller (1000; para. 0076) that is configured to receive one or more trip locations, wherein the one or more trip locations are 10locations of a plough at a time that a stone trip mechanism has tripped in an earlier agricultural operation; and receive the implement location data.
Regarding claim 7, Lange et al. fail to teach a controller with the claimed functionality of processing the implement location data to control actuation of the actuator.  Tiede et al. ‘582 discloses an agricultural system comprising a controller (148) configured to process location data from prior trips to provide an actuator control signal to control the operation of an actuator (149) (col. 6, l. 56 – col. 7, l. 6).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Lange such that it would have further included the functionality of processing location data to control the actuator, as suggested by Tiede.  The motivation for making the modification would have been to promote more efficient operation of the agricultural system by avoiding identified obstacles.
Regarding claim 8, in the combination of Lange and Tiede, Lange further teaches:
the agricultural implement (3400) comprises a ground-engaging tool (3461, 3462) and the controller (1000) is configured to:
20determine a ground-engaging tool location based on the implement location data, wherein the ground-engaging tool location represents a current location of the ground-engaging tool; and
process the ground-engaging tool location and the one or more trip locations in order to provide the actuator-control-signal to the actuator for controlling the operation of the 25actuator (per the combination of Lange and Tiede).
Regarding claim 9, in the combination of Lange and Tiede, Lange further teaches:
the agricultural implement (3400) is a plough (3460), wherein the plough comprises a plough body (3461, 3462);
the actuator (3464) comprises a stone trip actuator for applying a bias force to the plough body 30such that it is biased towards a working position; and
the actuator control signal is configured to decrease the bias force that is provided by the stone trip actuator based on a predetermined relationship between the ground-engaging tool location data and the one or more trip locations.  
Regarding claim 10, the combination of Lange and Tiede further teaches:
35the actuator control signal configured to decrease the bias force provided by the stone trip actuator based on the result of a comparison between (i) the difference between the ground engaging tool location data and a trip location, and (ii) a distance threshold (from the obstruction).
Regarding claim 11, in the combination of Lange and Tiede, Lange further teaches the agricultural implement is a plough (3460), which includes a plough body (3461, 3462).
Regarding claim 12, in the combination of Lange and Tiede, Lange further teaches the actuator (3464) is a depth adjustment actuator for adjusting the working depth of the plough body (3461, 3462).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA MAYO-PINNOCK whose telephone number is (571)272-6992. The examiner can normally be reached Monday through Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARA MAYO-PINNOCK/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/tmp/
05 July 2022